ICJ_007_Asylum_COL_PER_1950-11-20_JUD_01_ME_01_EN.txt. 290

DISSENTING OPINION BY JUDGE ALVAREZ
[Translation]
I

Importance of.the Colombian-Peruvian Asylum case. Questions which
should be considered.

The dispute between Colombia and Peru concerning asylum is
of great importance for the countries of the New World who await
the Court’s answer with lively interest. This dispute also presents
considerable importance for all the other countries, since asylum
has been written into the Universal Declaration of Human Rights,
which was adopted at the Third Assembly of the United Nations.

To have an exact idea of the case now before this Court, it is
necessary to consider, in addition to the facts, the following ques-
tions in their broad outlines :

1° Unilateral acts in international law. Their nature.

2° Asylum in Europe. Asylum in Latin America. The social and
political environment in which asylum is practised in these coun-
tries. |

3° Does there exist an American international law ? Charac-
teristics of this law, especially at the present time.

4° Does there exist a customary American international law on
asylum? Conventional American international law on the subject.

5° The Convention on Asylum which was adopted at the Sixth
Pan-American Conference of Havana in 1928 and was ratified
by Peru and Colombia. Scope of the provisions of this Convention.

I

Unilateral acts in international law. Their nature.

À distinction must be made in international law between uni-
lateral acts, or acts which are the result of the will of one State
alone, and multilateral acts in which the will of two or more States
participate.

Unilateral acts occupy an important place and play an important
role in international law. I shall not expatiate upon this point but
shall confine myself to giving three examples of this kind of act :
1° those which concern the freedom of the individual and the
sovereignty of States, on the one hand, and the sovereignty of one
or more States, on the other ; 2° some acts relating to conventional
international law ; 3° certain acts which relate to politics.

28
DISSENTING OPINION BY JUDGE ALVAREZ 201

Acts under the first head refer particularly to the admission of
aliens to a State, immigration, refuge, asylum, extradition, intern-
ment and expulsion, etc.

The acts of the second category arise in connexion with certain
conventions: the latter may be adhered to, denounced, etc. ;
moreover, some conventions may contain certain special provisions
as, for instance, those excluding from arbitration those questions
which related to the vital interests of the parties.

Finally, in the third category are included unilateral acts quali-
fying certain individuals as persona grata or persona non grata,
desirable or undesirable, etc.

In all the cases mentioned above, the appreciation of the facts
or circumstances depends on the will of one of the parties.

In certain cases, this unilateral appreciation may not. be disputed ;
it may at most be criticized. For example, in matters of immigra-
tion—an important economic and social phenomenon in the lives of
American countries—it is the State in which the immigrants wish
to settle which appreciates unilaterally whether they should be
admitted and, if so, under what conditions. The result of such
an appreciation may be prejudicial to the interests of thousands of
persons who wish to emigrate to these countries, as well as to
the interests of their national State; but nobody disputes the fact
that the government of the receiving country has the right to act
unilaterally and that its decisions cannot be disputed.

In other cases, the unilateral appreciation may be challenged by
the party concerned ; this is precisely what happens in the case of
asylum.

Ali these unilateral acts in their above-mentioned form are the
consequence of the individualistic régime and the absolute sover-
eignty of States. To-day, under the new régime of interdependence,
which is now emerging, this matter must undergo important changes
which need not be considered here.

Il

Asylum in Europe. Asylum in the countries of Latin America.
Social and political environment in which asylum is practised in
these countries.

Until the present day, asylum has been considered as a humanit-
arian and transitory measure intended to protect individuals against
angry mobs or even against the abusive actions of the authorities of
the State on the territory of which they reside. Asylum has therefore
a juridical, political and psychological aspect, and this distinction
has not always been properly made.

No precise rules have been laid down in international law in
respect of asylum. There has been general agreement, however, on
two points.: asylum shall be granted only to political offenders and
not to persons guilty or accused of having committed a common

29
DISSENTING OPINION BY JUDGE ALVAREZ 292

crime, and that the State of refuge is competent to appreciate provi-
sionally the nature of the offence committed by the refugee.

Asylum has been practised in Europe ; but since the middle of
the xIxth century it is especially the countries of Latin America
which have resorted to asylum because of the frequent revolutions
and civil wars in certain of those countries.

In this connexion, it is essential to make a preliminary observation.

In order to understand an institution and to give an adequate
solution to the questions which it raises, it is necessary to know
the political-and social environment which gave it birth, and to
consider how the institution has been applied.

The Latin-American environment is very different, in matters
of asylum, from the European environment.

The aim of the revolutionary movements which occur in certain
Latin-American countries is either to change the existing political
order, or to enable a ‘‘caudillo” to assume power. The leaders
of such movements consider that they will be able, in the event
of failure, to seek refuge in foreign embassies or legations and
asylum is readily granted to them; it has sometimes even been
granted to leaders of barrack mutinies which had been quickly
suppressed.

Asylum, in these countries, is regarded as a consequence of
the ex-territoriality of the premises on which it is granted and
not as a diplomatic protection ; it is consequently considered
that such asylum in no way constitutes an intervention or a
limitation of the sovereignty of the territorial State, but rather
that it is the legitimate exercise of a prerogative.

Sometimes the government of the territorial State places a
police guard over the approaches of premises sheltering the refugee
in order to prevent the latter from escaping from the local
authorities, should he leave his place of asylum.

Sometimes, also, the diplomatic agent who has granted asylum
requests the local authorities to grant a safe-conduct enabling
the refugee to leave the country in safety.

In leaving his place of asylum, with or without a safe-conduct,
the refugee frequently intends to continue his activities from
the country to which he is proceeding ; and it has happened that
certain politicians, after returning to the country which they
had been forced to leave, have subsequently held very important
office there, including even that of head of the State.

During revolutionary disturbances, common crimes or offences
are frequently committed, such as murder, looting, arson, etc.

In view of the importance of asylum in Latin-American countries,
these countries have followed certain practices and have regulated
the matter by conventions. By virtue of this fact, the institution
of asylum is part of what is termed American international law or
rather Latin-American international law.

30
DISSENTING OPINION BY JUDGE ALVAREZ 293

Thus, asylum in Latin America should be considered in the light
of the environment to which I have just referred ; it is with this
environment in mind that we should interpret the provisions of
conventions on asylum, fill any gaps they may contain and examine
the tendency which asylum ought to assume in the future.

IV

Is there an American international law ? Characteristics of that
law, especially at the present time.

In the written Pleadings and in the oral statements, reference
has been made to American international law and its existence
has been recognized ; but opinions have been expressed concerning
its nature, content and future, which make a clarification neces-
sary. This clarification is of special importance for America.

In the present case, Colombia has asked that the principles of
American international law be applied to the solution of the present
case and that the international spirit of the continent be also taken
into consideration.

As far as international law is concerned, the States of America
have, since their independence, wished to modify that law so as
to bring it into harmony with the interests and aspirations of
their continent. Pan-American conferences, particularly that of
Buenos Aires in 1936 and that of Lima in 1948, proclaimed certain
principles as belonging to American international law.

This expression ‘‘American international law” has been accepted
in various ways which need not be mentioned here. This expression
does not mean, as may appear at first sight and as many would
have us believe, an international law which is peculiar to the New
World and entirely distinct from universal international law, but
rather the complex of principles, conventions, customs, practices,
institutions and doctrines which are peculiar to the Republics of
the New World. Certain jurists have sought to call this complex
the ‘‘peculiarities of international law in America”. This is merely
a question of terminology. The designation ‘“‘American international
law” has triumphed.

I have referred to the ‘‘Republics’”’ of the New World because
Canada, which is a British Dominion, and the European colonies
in. America, did not participate in Pan-Americanism or in the
establishment of American international law.

If certain precepts, which are held to be universal, are not
accepted by the countries of the American continent, it is obvious
that they no longer have that character ; and if American precepts
are not recognized by the countries of other continents, they must
be applied only in the New World.

31
DISSENTING OPINION BY JUDGE ALVAREZ 294

A principle, custom, doctrine, etc., need not be accepted by all
of the States of the New World in order to be considered as a
part of American international law. The same situation obtains
in this case as in the case of universal international law.

American international law is binding upon all the States of
the New World; it is also binding upon the States of other
continents in matters affecting America, such as immigration,
the security zone of the continent in time of war, etc.

American international law has its sub-divisions, such as, for
instance, Latin-American international law or the law of the
Latin Republics of the New World, which is not binding upon
the United States.

American international law has exercised a considerable influence
over universal international law and has given it its peculiar
character ; many concepts or doctrines of American origin have
achieved or tend to achieve universal acceptance and many
concepts of a universal nature have, or tend to have, a special
application in the New World. The influence of that law has
increased since the last world war. The number and especially
the quality of the institutions and principles which have lately
appeared in America and which tend to be incorporated in new
international law is truly impressive.

Since the last social upheaval, there exist not only an American
international law, but also a European international law, and
an Asian international law is in the process of formation. And
apart from these three international continental systems of law,
another important international system of law is emerging—
Soviet law.

It has been maintained during the hearing that American inter-
national law—and consequently other international continental
systems of law—must be subordinated to universal international
law, and Article 52 of the United Nations Charter has been invoked
in support of this view. Such a statement is not accurate. Article 52
in question refers only to regional agreements relating to the
maintenance of peace and not to continental systems of law.
Such systems of law are not subordinate to universal international
law, but correlated to it.

Universal international law thus finds itself to-day within the
framework of continental and regional law; and all such legal
systems adopt new trends in accordance with those indicated in
the preamble and Chapter I of the United Nations Charter ;
such trends reflect entirely American, international spirit.
DISSENTING OPINION BY JUDGE ALVAREZ 295

V

Does there exist a customary American international law on asylum ?
American international conventional law on the subject.

The institution of asylum is a part of Latin-American inter-
national law because that institution is applied in the Latin coun-
tries of the New World in a special manner ; it is not part of the
continental American international law, since the United States
have never admitted asylum.

In view of the fact that asylum is utilized when the political
order within a country is disturbed, and inasmuch as the situation
resulting from this disorder may vary considerably, there is no
customary American international law of asylum properly speak-
ing; the existence of such a law would suppose that the action
taken by the Latin States of the New World was uniform, which is
not at all the case: governments change their attitude according
to circumstances and political convenience.

But if there is no customary Latin-American international law
on asylum, there are certain practices or methods in applying
asylum which are followed by the States of Latin America. These
may be summarized as follows :

1° Asylum is granted only in cases of folitical offence and not
to common criminals.

2° Asylum is granted in accordance with the laws and usages
of the State of refuge, and it is for the latter to appreciate whether
the offence committed by the refugee is a political offence or a
common crime.

3° The territorial State may request the departure of the refugee
from its territory and the State of refuge may then require the
former State to deliver a safe-conduct enabling the refugee to leave
the country safely.

4° The State which granted asylum sometimes, with the same
end in view, requests that a safe-conduct be issued to the refugee.

In view of the importance of asylum in Latin-American countries,
the matter has been regulated in a number of bilateral or multi-
lateral conventions.

The Latin-American States have signed in particular : the Boli-
varian Agreement on Extradition of July 18th, 1911 ; the Conven-
tion on Asylum adopted at the Sixth Pan-American Conference
of Havana, 1928 ; the Convention on Political Asylum adopted at
the Seventh Pan-American Conference of Montevideo of 1933 ;
the Treaty on Political Asylum and Refuge adopted at the Second
South-American Congress of International Law at Montevideo

in 1930.
33
DISSENTING OPINION BY JUDGE ALVAREZ 296

As regards the first of these conventions which refers solely to
extradition, Colombia argues that it is also applicable to asylum
in view of Article 18, which lays down that ‘‘aside from the stipul-
ations of the present agreement, the signatory States recognize
the institution of asylum in conformity with the principles of
international law”. I agree with the Court that this claim is
unfounded.

VI

The Convention on Asylum which was adopted at the Sixth Pan-
American Conference of Havana in 1928 and ratified by Colombia
and Peru. Scope of tts provisions.

It has been rightly argued that the solution to the present case
must be sought especially in the provisions of the Havana Conven-
tion of 1928 on Asylum, on the grounds that this Convention was
ratified by Colombia and Peru.

Article 1 of this Convention enacts :

“It is not permissible for States to grant asylum in legations,
warships, military camps or military aircraft, to persons accused
or condemned for common crimes, or to deserters from the army
or navy.

Persons accused of or condemned for common crimes taking
refuge in any of the places mentioned in the preceding paragraph,
shall be surrendered upon request of the local government...

Article 2 provides :

“Asylum granted to political offenders in legations, warships,
military camps or military aircraft, shall be respected to the
extent in which allowed, as a right or through humanitarian
toleration, by the usages, the conventions or the laws of the
country in which granted and in accordance with the following
provisions :

First : asylum may not be granted except in urgent cases and
for the period of time strictly indispensable for the person- who
has sought asylum to ensure in some other way his safety.

Second: immediately upon granting asylum, the diplomatic
agent, commander of a warship or military camp or aircraft, shall
report the fact to the Minister of Foreign Relations of the State
of the person who has secured asylum, or to the local administrative
authority, if the act occurred outside the capital.

Third: the government of the State may require that the
refugee be sent out of the national territory within the shortest
time possible ; and the diplomatic agent of the country who has
granted asylum may in turn require the guarantees necessary for
the departure of the refugee, with due regard to the inviolability
of his person, from the country....”

34
DISSENTING OPINION BY JUDGE ALVAREZ 297

The provisions of this Convention should be considered in the
light of the Latin-American spirit as well as of the social and
political environment in which asylum is practised in Latin America.

In respect of Article 1, it must be pointed out that it is the State
from which the asylum is requested that must decide whether it
wishes to grant it or not. There are certain countries, such as the
United States, which never grant asylum.

There was considerable discussion as to the meaning of the word
accusation referred to in this same article. It was correctiy argued
that this term must be construed in its ordinary juridical meaning :
proceedings instituted before a judicial authority of the country
at the request of a third party, or automatically by that authority.
But a second condition must be added : the accusation must refer
to acts directly committed by the accused, and not to acts committed
by others in connexion with an insurrection or a revolutionary
movement for which the refugee is sought to be held responsible
as a leader of that movement.

There was also long debate as to who is competent to appreciate
the nature of the offence committed by the refugee. This apprecia-
tion must naturally appertain to the State granting asylum ; if it
appertained to the territorial State, the institution of asylum would
be rendered nugatory, for it would be sufficient for that State to
affirm that the refugee was guilty of a common crime and he would
then have to be handed over.

There must, however, be no misunderstanding as to the scope
of the qualification of the offence made by the State of refuge ;
it should not be assumed that the State which makes that qualifica-
tion has the last word in this respect, and that its appreciation is
definitive and irrevocable. This qualification may be questioned by
the territorial State, and if agreement cannot be reached in this
respect, the case must be submitted to arbitration or to another
means of peaceful settlement. Thus, in the last resort, it is a third
party, or international justice, which decides on the nature of the
offence.

It has been claimed that if Peru had ratified the Montevideo
Convention of 1933, Article 2 of which provides that “the judgment
of political delinquency concerns the State which offers asylum”,
that country would be bound by this provision and consequently
would be unable to raise an objection to the qualification made by
Colombia. That is not so; even in such a case Peru would be
entitled to question the qualification since such a prerogative is
not excluded by Article 2 above.

There has also been much debate on the meaning of political
offence. It has been contended that we should confine ourselves in
this connexion to the legislation of the country where the offence
was committed. This is inadmissible, for in their legislation, States
ordinarily qualify as a common crime certain acts, such as insurrec-
tion, which are manifestly political offences. The qualification of

35
DISSENTING OPINION BY JUDGE ALVAREZ 295

the offence should be made by the international legal authority
whose task it is to decide in the matter.

International law contains no precise rules on the subject, but
the numerous precedents in existence may serve to provide general
directives. It may be said that any act which purports to overthrow
the domestic political order of a country must be regarded as a
political offence ; in that sense even murder may sometimes be
termed a political offence. This consequently also applies to mili-
tary rebellion.

Since the two last world wars, two new categories of offences
have been established : international offences such as violation of
the rights of the individual, genocide, etc., and crimes against
humanity, the chief one being responsibility for instigating a war.

These two categories of offences cannot be qualified as pol-
itical.

It is therefore the international judicial authority, as already
stated, which decides in the last resort, whether or not the offence
is political ; and in order to do so, it must be guided not by national
legislations, but by the considerations of international justice
referred to above. This predominance of international law over
national legislations is one.of the foundations of the new inter-
national law.

In normal times, a State may not grant asylum to an individual
for the purpose of removing him from the authorities of his
country ; but a State is entitled to grant such asylum in abnormal
times in the case of a political offence; in such a case protection
of the individual and humanitarian considerations come into play.

Article 2 of the Havana Convention has given rise to important
discussions on the question of urgency.

If an international tribunal may easily give a decision on the
qualification of an offence because this matter is a question of
law, that is not the case with regard to urgency which is a matter
of fact, and which may change according to the circumstances of
each case ; what is considered urgent by one State need not be
considered urgent by another, and what is urgent in some circum-
stances is no longer urgent in others. Moreover, urgency should not
be appreciated retrospectively, long after the events in question ;
it should be considered from the standpoint of the time at which
the events occurred.

The meaning of the term ‘‘urgency” should be interpreted in
accordance with the nature of asylum in Latin America, ie., the
need to act with utmost speed in a given situation. There is no
urgency in a case which involves only the possibility of an individual
being persecuted, but there is urgency if he is already being perse-
cuted and consequently faces an immediate danger.

It is for the State of refuge to appreciate whether or not there
is urgency to grant asylum at the time it is requested. If the terri-
torial State considers that there was no urgency at the time, it

36
DISSENTING OPINION BY JUDGE ALVAREZ 299

must immediately present a claim: any delay in the presentation
of such a claim is a ground for its rejection, for in such a case
the territorial State may be presumed to have admitted that
urgency existed.

The same Article 2, ‘‘First”, provides that asylum must be
granted “‘for the period of time strictly indispensable for the person
who has sought asylum to ensure in some other way his safety’’.
This provision does not apply if a dispute has already arisen
between the State of refuge and the territorial State concerning
the regularity of the asylum ; such a dispute suspends the effect
of the provision in question and asylum may then continue until
the dispute is settled.

Another very important point referred to in Article 2 is that
of a safe-conduct.

It has been claimed that it is only when the territorial State
has demanded the departure of the refugee from its territory that
the State of refuge may, in turn, require the delivery of a safe-
conduct to enable the refugee to leave in safety.

A strict compliance with the terms of Article 2 would be tant-
amount to a disregard of the nature of asylum, for if the territorial
State failed to demand the departure of the refugee, the latter
would be compelled to remain indefinitely on the premises where
he was granted asylum. Besides, the provision contained in “Third”
of Article 2 above, is not exclusive in character ; it does not mean
that only the territorial State is entitled to demand the departure
of the refugee. If such had been the intention of the authors of
that provision, they would have stated so expressly, especially
since, in practice, it is frequently the State of refuge that has
requested a safe-conduct to enable the refugee to leave the country.

It should be pointed out that the Government of Peru, which
puts a restrictive interpretation on “Third” of Article 2, has on
several occasions granted safe-conducts at the request of the
diplomatic agent to persons who had been granted asylum in
foreign embassies or legations. (See Memorial of the Government
of the Republic of Colombia.)

There is therefore a gap in Article 2.

The Havana Convention of 1928 has other important gaps.
First of all, it does not provide for the case of a refugee who is not
a political offender but the head of a State, overthrown by a revolu-
tion and seeking protection from persecution at the hands of the
victors ; in such a case delivery of a safe-conduct is a necessity.

Nor has the case been provided for in which the diplomatic
agent who granted asylum no longer wishes to maintain the asylum,
and chooses to provide for the departure of the refugee whilst
the territorial State objects to that departure.

Another gap in the article concerns the safe-conduct : no allow-
ance is made for the territorial State to deliver a restricted safe-

37
DISSENTING OPINION BY JUDGE ALVAREZ 300

conduct, so as to ensure that the refugee would not escape the
action of justice in the event of his being subsequently sentenced
in the said State for a common crime, or so as to prevent the refugee
from seeking refuge in a country whence he might continue his
conspiracy.

We shall see how the Court could, in the present case, inter-
pret certain provisions of the Convention of 1928 and fill the
above-mentioned gaps, especially with respect to the request for
a safe-conduct.

VII

A. First submission of the Application of the Government of Colombia.

The Government of Colombia, in its Memorial and in its
Reply, asks the Court, as a first submission, to adjudge and
declare: “that the Republic of Colombia, as the country grant-
ing asylum, is competent to qualify the offence for the purpose
of said asylum....”.

In its judgment, and basing itself on the written and oral argu-
ments furnished by the Government of Colombia, the Court
declares that this submission should be interpreted in the sense
that Colombia, as the State granting asylum, is competent to
qualify the nature of the offence by a unilateral and definitive
decision binding upon Peru. This submission is rejected by the
Court.

I have previously pointed out that, according to the principles
of international law, the qualification of the offence appertains to
the country granting asylum, but that such qualification is not
definitive ; the territorial State may contest it, precisely as Peru
has done, and it is then for the Court to resolve the dispute arising
from that contestation.

I therefore consider that the Court could have expressly declared
that, according to the documents submitted, Haya de la Torre is
accused of military rebellion, which is not a common crime but
a political offence. The judgment of the Court only contains an
implicit declaration to that effect, by rejecting the first submission
of the counter-claim of Peru.

B. Second submission of the Application of the Government of
Colombia.

I stated previously that there was a gap in the Havana Con-
vention of 1928 with respect to the request by the State of refuge
for the delivery of a safe-conduct to the refugee.

To bridge this gap, the Court would actually have had to create
the law as it did in its Advisory Opinion of April 11th, 1949,
‘which, indeed, concerned a much more important matter than the
present case, since it referred to the recognition of the right of the

38
DISSENTING OPINION BY JUDGE ALVAREZ 301

United Nations to submit international claims in certain cases—a
right which had not been bestowed upon it by the Charter which
brought the Organization into existence.

Among the factors which could have guided the Court are
especially the ideas prevailing in the New World on the subject
of asylum, the fact that, according to Article 2 of the Havana
Convention, asylum should be of short duration and that the refugee
should be able rapidly to find safety by some other means. But
the delivery of a safe-conduct by the territorial State is precisely
the means which makes this double purpose possible. An unjustifi-
able refusal to grant a safe-conduct would force the State of
refuge to keep the refugee indefinitely, which would be contrary
to the nature of asylum.

But before the delivery of such safe-conduct may. be requested,
there must be no contestation of the legality of the asylum, or if
such a point arose, it should have been previously settled ; other-
wise the State of refuge would elude the objections raised by the
territorial State. In the present case, this legality has been con-
tested by Peru which maintained that the offence committed by
Haya de la Torre was not a political offence and especially that
no case of urgency existed at the time at which asylum was granted.
The Court on that last point found for Peru ; in the circumstances
Colombia has no reason to request a safe-conduct for Haya de
la Torre.

One of the grounds for sometimes refusing to deliver a safe-
conduct is the fear that the refugees may continue their political
activities abroad. That fear is to-day greatly diminished because
the view is emerging according to which one of the obligations of
States is to prevent conspiracies being directed from their terri-
tories against another State. The “Declaration of the great princi-
ples of modern international law”, which has been adopted by
several important learned societies, provides this obligation in its
Article 25 (C). A similar provision is embodied in the Declaration
of the rights and duties of States which was drafted by the Codifi-
cation Commission of the United Nations.

Should the former refugee participate in such conspiracies while
in a foreign country, the State against which they are directed
may require the government of the foreign State to take the neces-
sary measures in this connexion.

In any case, if Peru wishes spontaneously to deliver the safe-
conduct which has been requested, it may do so in such a manner
that Haya de la Torre is unable to escape the sentence that may
be pronounced against him by the Peruvian authorities, and that he
may be extradited from the country in which he then finds himself.

39
DISSENTING OPINION BY JUDGE ALVAREZ 302

VIII

The counter-claim of Peru.

The counter-claim of Peru is based on two grounds.

The first is the violation by Colombia of Article r, paragraph 1,
of the Havana Convention. The Court has rejected that claim,
probably because it considers that the offence of which Haya de
la Torre is accused is not a common crime.

The second reason invoked by Peru is that Colombia granted
asylum to Haya de la Torre in violation of Article 2, paragraph 2,
of the Havana Convention, according to which “‘asylum may not
be granted except in urgent cases and for the period of time strictly
indispensable for the person who has sought asylum to ensure in
some other way his safety’.

I have previously pointed out the scope of this provision in so
far as urgency is concerned.

At the time at which Haya de la Torre requested asylum, he was
in a most critical situation, and he was by no means in safety.
In the written Reply, the Government of Colombia has explained
the nature and magnitude of the danger which threatened Haya
de la Torre.

It is in the light of that situation that the diplomatic agent of
Colombia decided to grant asylum. I consider that he was able to
appreciate exactly, and better than anyone else, the urgency for
such action.

The fact that several foreign embassies and legations had granted
asylum in Peru to various persons who had participated in the
same revolutionary movement as Haya de la Torre, further con-
firms this urgency. Moreover, Peru has only recently invoked the
absence of urgency.

As regards the last part of the counter-claim of Peru, submitted
on October 3rd, 1950, and relating to the unlawfulness of the
maintenance of asylum, I cannot consider it well founded, since
there existed a dispute concerning the lawfulness of asylum, and
that such a dispute warranted the maintenance of the asylum.

(Signed) A. ALVAREZ.

40
